Citation Nr: 1203518	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  03-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right knee disability due to residuals of a shell fragment wound of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from May 1965 to May 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied the Veteran's claim for service connection for a right knee disability.  The Veteran timely appealed the decision to the Board, which in March 2009 granted the Veteran service connection for a disability manifested by limitation of motion of the right knee as secondary to service-connected shell fragment wound of the right thigh.  

In May 2011, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's grant of service connection and remanded the case.  (Although the Veteran's representative argued in a December 2011 brief that further action should be taken with respect to the rating for the right knee assigned by the RO in April 2009, it should be pointed out that the grant of service connection by the Board has now been set aside.)  

The basis for the Court's May 2011 decision included a finding that the Board failed to adequately address whether the Veteran was entitled to service connection for chondromalacia or degenerative joint disease.  The Board finds that, pursuant to the Court's May 2011 decision, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for right knee disability.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

Regarding diagnosis of the Veteran's right knee complaints, service treatment records document an in-service shell fragment injury to the right thigh but are silent as to any complaints of or treatment for knee problems while the Veteran served on active duty; he was similarly not treated for problems with his right knee for many years after his separation from service.  Review of the Veteran's claims file reflects that he first sought treatment for his right knee in July 2002 and has been treated for problems with the knee at the St. Louis VA Medical Center (VAMC) since that time.  He has also been provided VA medical examinations in May 2002 and June 2008.  Treatment records from the St. Louis VAMC reflect that the Veteran complained of pain in the right knee at a July 2002 treatment visit.  He was found to have pain to palpation of the medial joint line.  He was diagnosed with mild osteoarthritis of the right knee at an August 2002 treatment visit; similarly, at an October 2002 visit, the Veteran was found to have crepitus and tenderness of the right knee.  His treatment provider diagnosed him at that time with degenerative joint disease and internal derangement of the knee and prescribed a knee brace.  Since that time, the Veteran has continued to seek treatment for his right knee complaints at the St. Louis VAMC.

At his May 2002 VA examination, the Veteran complained of pain in his right knee, causing him difficulty standing for long periods of time or engaging in activities like hunting or fishing.  His knee was found to be normal radiologically at the time, and no diagnosis was assigned.  

At his June 2008 VA examination, the Veteran complained of increasing pain in his right knee, aggravated by walking for extended periods.  He also stated that he was unable to mow the lawn because his legs began to ache and grow tired.  Physical examination revealed that the Veteran had a normal gait.  Range-of-motion testing revealed full extension with flexion to 125 degrees without pain and without further limitation on repetition.  The examiner noted slight crepitus during flexion and extension.  No joint effusion, ligament laxity, or knee joint tenderness was noted, and the Veteran was noted to have full muscle strength.  Radiological evaluation revealed a normal right knee.  The examiner diagnosed the Veteran with chondromalacia patella but opined that the diagnosis was not affecting the Veteran's range of motion.  Rather, the examiner opined that the Veteran's limitation of motion of the right knee was due to muscle injury from the shell fragment wound the Veteran suffered while on active duty.  The examiner failed to address the 2002 diagnoses of degenerative joint disease, however, and did not provide a clear opinion as to whether the Veteran's diagnosed chondromalacia patella was linked to his service-connected shell fragment wound of the right thigh.

The Veteran has also submitted a statement from his private treatment provider, dated in January 2009, in which the physician stated that the Veteran has "knee and joint pains that is [sic] directly connected to his right leg service[-]connected wound residuals."  In addition, the Veteran has submitted multiple statements to VA in which he emphasizes his belief that his service-connected shell fragment wound of the right thigh caused his current right knee complaints, including knee pain, chondromalacia patella, and degenerative joint disease of the right knee.  

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the June 2008 VA examiner attempted to conduct evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiner did not provide a clear opinion as to whether all of the Veteran's diagnosed knee disorders were caused or chronically worsened by his service-connected shell fragment wound of the right thigh.  Rather, the examiner stated only that he found the Veteran's limitation of motion of the right knee to be likely related to his shell fragment wound of the right thigh.  Because the VA examiner did not provide a well-reasoned medical nexus opinion concerning a direct relationship between any chondromalacia patella or other knee disability and his service-connected shell fragment wound of the right thigh, the Board finds that further evidentiary development is required.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a right knee disorder as secondary to service-connected shell fragment wound of the right thigh.  38 U.S.C.A. § 5103A (West 2011).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo VA examination by a qualified health professional, who must review the Veteran's claims file and his assertions and offer diagnoses of all right knee disabilities the Veteran experiences.  The examiner must offer a well-reasoned opinion as to whether the Veteran's shell fragment wound of the right thigh has caused chondromalacia patella, degenerative joint disease, or any other knee disorder-or, if not the cause, whether his shell fragment wound of the right thigh has made any such disability worse.  Allen, supra.  The Veteran's 2002 diagnoses of osteoarthritis and degenerative joint disease of the right knee, as well as the June 2008 VA examiner's diagnosis of chondromalacia patella, must be addressed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  Such notice should specifically include the legal criteria governing claims for secondary service connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

The VA examination is necessary to determine any relationship between current right knee disabilities and his service-connected shell fragment wound of the right thigh.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide diagnoses for each right knee disability that the Veteran currently experiences.  X-ray studies should be made to determine whether the Veteran has arthritis.  The examiner must then provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed right knee disorder has been caused or made chronically worse by the service-connected shell fragment wound of the right thigh.  The Veteran's 2002 diagnoses of degenerative joint disease, as well as the June 2008 diagnosis of chondromalacia patella, must be discussed in the context of any negative opinion.  If either disability is not currently found, the examiner should explain why.

A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the examiner.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for service connection for a right knee disorder must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

